DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.

Response to Amendment
Applicant’s amendment dated August 31, 2022 in which claim 21 was amended has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. 2019/0371888) in view of Kim (U.S. Pub. 2019/0006485).
Regarding claims 21-23 and 25, Zhang [Figs.4-19] discloses a method comprising:
forming a first channel region [202] over a semiconductor substrate [200];
forming a second channel region [202] over the first channel region;
forming a first gate stack [203] over the semiconductor substrate and surrounding the first channel region and the second channel region [Para.32]; 
forming a first inner spacer [205] extending from the first channel region to the second channel region and along a sidewall of the first gate stack;
forming a second inner spacer [206] extending from the first channel region to the second channel region and along a sidewall of the first inner spacer, the second inner spacer having a different material composition than the first inner spacer, the first inner spacer and the second inner spacer each physically contacting a top surface of the first channel region and a bottom surface of the second channel region [Fig.7];
epitaxially growing a first source/drain region [207] adjacent the first channel region, the second channel region, and the second inner spacer; and
replacing the first gate stack with a second gate stack [218], the second gate stack surrounding each of the first channel region and the second channel region, the first and second inner spacers [205,206] being between the second gate stack and the first source/drain region [Fig.19];

wherein the first inner spacer [205] physically contacts the second gate stack, and wherein the second inner spacer [206] physically contacts the first source/drain region [207];

wherein the first inner spacer [205] physically contacts the second gate stack at a concave surface of the second gate stack [Fig.19];

wherein the first inner spacer [205] and the second inner spacer [206] each extend from a top surface of the first channel region [202] to a bottom surface of the second channel region [202] [Fig.7].

Zhang fails to explicitly disclose wherein the first source/drain region physically contacting the first channel region. However, Kim [Fig.2] discloses and makes obvious a method wherein the first source/drain region [150] physically contacting the first channel region [131]. It would have been obvious to modify Zhang wherein the first source/drain region physically contacting the first channel region as taught by Kim, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 24, Zhang discloses wherein the second inner spacer [206] comprises SiN [Para.46]. Zhang discloses wherein the first inner spacer comprises silicon oxide [Para.41], but fails to explicitly disclose wherein the first inner spacer comprises SiCN. However, Kim [Fig.2] discloses and makes obvious wherein the first inner spacer [141] comprises SiCN [Para.45] as well as various dielectric materials including silicon oxide. It would have been obvious to include wherein the first inner spacer comprises SiCN as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Provided in the previous Office Action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot in view of the new grounds of rejection. 
Overall, Applicant’s arguments are not persuasive and claims 21-25 stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822